Citation Nr: 0918066	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
January 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

When the case was last before the Board in March 2007, it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay in this case is regrettable, the Board is 
of the opinion that additional development must be completed 
before the claim can be properly adjudicated.  In this 
regard, the Board notes that in the March 2007 remand, the 
Board instructed the RO/AMC to undertake all appropriate 
action to verify the Veteran's alleged stressor.  
Specifically, searches were to include a request from the 
National Personnel Records Center (NPRC) for the service 
personnel records and service treatment records of the 
individual whom the Veteran claims died as a result of a 
telephone pole accident.  Additionally, the RO/AMC was 
instructed to make additional requests for information, 
including through the U.S. Army Joint Services Records 
Research Unit (JSRRC).  Prior to the March 2007 remand, the 
RO had already made an inquiry with the U.S. Army.  

Unfortunately, all of the abovementioned requests for 
information were not done or were not done properly.  First, 
each of the requests for information related to a former 
soldier with the initials G.H.  However, in all of the 
Veteran's statements, it is clear that the soldier whose 
death he witnessed has the initials C.H.  Second, regarding 
the request made through NPRC, in addition to providing the 
incorrect initials, the RO/AMC did not follow-up on the 
response from NPRC, which contains an October 2008 request 
for additional information, to include the dead soldier's 
full name and social security number.  Moreover, in January 
2009, NPRC responded that the allegation was investigated but 
no search was possible based on the information furnished.  
As such, NPRC requested a complete unit and a 90 day search 
window.  There is no further information showing that the 
RO/AMC supplied the additional information requested by NPRC.  

While the record does contain service personnel records for 
the Veteran, to include the names of some of the soldiers who 
were stationed with him in Ft. Huachuca, Arizona, the record 
clearly shows that the stressor incident described by the 
Veteran did not occur in Ft. Huachuca, Arizona.  Instead, it 
occurred while his unit (namely, Company B, 40th Signal 
Battalion, 11th Signal Group) was on temporary duty at White 
Sands Missile Base in New Mexico.  The JSRRC response posted 
in December 2008 seems to indicate that there was some 
confusion regarding where the alleged stressor incident took 
place.   

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC in order to obtain the 
service treatment records and service 
personnel records for Charles H., SP4, in 
order to verify if he was on temporary 
duty at White Sands Missile Base, New 
Mexico on April 1, 1974, as part of 
Company B, 40th Signal Battalion, 11th 
Signal Group.  Additionally, request that 
a search be done to confirm the death of 
Charles H. from a falling telephone pole 
at White Sands Missile Base in New Mexico 
from April 1, 1974 to April 30, 1974.  
(Note:  the Veteran's service treatment 
records indicate that he was seen for 
lacerations on his left calf from a 
falling telephone pole on April 1, 1974.  
He has alleged that he witnessed the same 
telephone pole crush Charles H., killing 
him.)

2.  Undertake any additional development 
effort to verify the Veteran's alleged 
stressor, to include re-contacting the 
U.S. Army, White Sands Missile Base, and 
JSRRC, as well as all available VA 
databases, in order to confirm the death 
of Charles H. 

3.  If, and only if, the reported stressor 
is verified, schedule the Veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the nature, 
etiology, and probable time of onset of 
his current psychiatric pathology.  

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.

The claims folder, to include a copy of 
this remand, should be made available to 
the examiner.

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (ie., a 50 percent or better 
probability) that any current psychiatric 
disability, to include PTSD, is 
etiologically related the Veteran's 
military service.  Should PTSD be 
diagnosed, the underlying stressor(s) 
should be specifically identified.  If 
PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.  

The rationale for all opinions expressed 
should be provided.  The examination 
report must confirm that the claims folder 
was reviewed.

4.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




